ACCEPTED
                                                                                                  03-14-00519-CV
                                                                                                          3643961
                                                                                         THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              1/5/2015 9:39:04 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                     CAUSE NO. 03-14-00519-CV

JOHN THOMAS AIKEN                               §       IN THE COURT OF APPEALS
     Appellant                                  §                              FILED IN
                                                                        3rd COURT OF APPEALS
                                                §                           AUSTIN, TEXAS
vs.                                             §       THIRD JUDICIAL DISTRICT
                                                                        1/5/2015 9:39:04 AM
                                                §                         JEFFREY D. KYLE
ANGELIQUE S. NAYLOR and                         §                               Clerk
WELLS FARGO BANK, N.A.,                         §
    Appellees                                   §       SITTING AT AUSTIN, TEXAS

 APPELLEE NAYLOR'S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

Appellee Naylor asks the court to extend the time to file her brief.

                                        A. INTRODUCTION

!.          Appellant is John Thomas Aiken; Appellee is Angelique S. Naylor; Appellee Wells

Fargo Banlc, N.A., has been dismissed from this appeal.

2.          No rnle limits the time within which to file this motion to extend.

                                B. ARGUMENT & AUTHORITIES

4.          The court has the authority under Texas Rule of Appellate Procedure 38.6(d) to

extend the time to file the brief.

5.          Appellee Naylor's brief is due on January 5, 2015.

6.          Appellee Naylor requests an additional twenty-five (25) days to file her brief,

extending the time until January 30,2015.

7.          No other extension has been granted.

8.          Appellee Naylor requests additional time to file her brief because her counsel has

been lillable to complete the brief by the deadline. During the past month, Appellee Naylor's

attomey has had other work that has prevented colillsel from completing the brief timely, which

includes obtaining a temporary injlillction in cause number D-1-GN-14-000207 in the 53rd

Judicial District Court of Travis County, planning and preparing for mediation in cause number
13-1351-CV, a complex company restructuring for the new year, discovery review m a

collections matter, and reviving a company forfeiture. Also, the undersigned had scheduled

extensive time out of the office in relation to the Christmas holiday and New Year, severely

limiting the time that the undersigned had to devote to the brief.

9.          The undersigned certifies that he conferred with Jason Billick of William Gammon's

office, counsel for appellee, via email and attempted in good faith to reach an agreement

concerning the subject of this motion. Mr. Billick stated he did not oppose the extension.

                                              PRAYER

        For these reasons, appellant asks the court to extend until January 30, 2015, the deadline

to file appellee Naylor's brief.




                                        BY:

                                                  rfrost@russellfrostlaw.com
                                                  Law Office of Russell Frost
                                                  711 West 7th Street
                                                  Austin, Texas 78701
                                                  Tel: (512) 225-5590
                                                  Fax: (512) 692-2895
                                                  ATTORNEYS FOR APPELLEE NAYLOR

                              CERTIFICATE OF CONFERENCE

          I certify that counsel for Appellee Naylor has conferr'-'e,...__--..,.·th Appellant's counsel,
and Appellant's counsel does not oppose the motion.



                                                  RUSS
                               CERTIFICATE OF SERVICE

           I hereby certify that the above and foregoing docnrnent has been served upon the
following in accordance with the Texas Rules of Civil Procedure on this the 5'h day of January,
2015, to Mr. Gammon by email.


       WILLIAM B. GAMMON, SBN: 07611280
       KARLA HUERTAS, SBN: 24087765
       1201 Spyglass Drive, Ste 100
       Austin, Texas 78746
       Phone: 512-444-4529
       Fax: 512-545-4279
       fiim@ganimonlawoffice.com
       Attorney for Appellant John Thomas Aiken